                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JUSTIN M. HAYES, et al.,

                           Plaintiffs,

             v.                                       Case No. 18-CV-923

WISCONSIN & SOUTHERN RAILROAD LLC, et al.,

                           Defendants.



WISCONSIN & SOUTHERN RAILROAD, LLC,

                           Third-Party Plaintiff,

             v.

PIEPER ELECTRIC, INC.

                           Third-Party Defendant.


                            DECISION AND ORDER


   1. Background

      Justin M. Hayes, an employee of Wisconsin & Southern Railroad, LLC, was

electrocuted while working as a welder at the railroad’s shop in Horicon, Wisconsin.

Hayes v. S. R.R., LLC, No. 18-CV-923, 2019 U.S. Dist. LEXIS 199533, at *2 (E.D. Wis. Nov.
18, 2019). The railroad admitted that any injuries Hayes suffered as a result were caused

by the negligence of the railroad’s electrical contractor, Pieper Electric, Inc. Id. at *3.

Based on that admission, the court concluded that the railroad was liable for Hayes’s

injuries because Pieper was the railroad’s agent under the Federal Employers Liability

Act (FELA). Id. at *5.

       The railroad, however, by way of a third-party complaint, seeks indemnification

from Pieper. (ECF No. 24.) Pieper has moved for summary judgment on counts two

(contractual indemnity (ECF No. 24, ¶¶ 41-46)), three (equitable indemnity (ECF No. 24,

¶¶ 48-52)), and four (breach of contract (ECF No. 24, ¶¶ 53-59)) of the railroad’s third-

party complaint. (ECF No. 126.)

       In 2013 Pieper and the railroad entered into a Master Services Agreement that

contained an indemnity provision. (ECF No. 137, ¶ 6.) That indemnification provision is

the basis of the railroad’s contractual indemnification and breach of contract claims.

Pieper, however, argues that the indemnification provision does not apply because the

Master Services Agreement was not in effect at the time of the alleged negligence.

       The Master Services Agreement states that it will “will automatically terminate

without notice one year after the termination of the last purchase order.” (ECF No. 137,

¶ 4.) Although “Purchase Order” and “purchase order” are used throughout the Master

Services Agreement, never is “Purchase Order” defined. (ECF No. 137-1.) The Master

Service Agreement contains an “Exhibit A,” which has the heading “Purchase Order



                                            2
_______” and a footer that includes “Purchase Order Form,” but the page is

substantially blank. (ECF No. 137-1 at 52.) The text of the Master Services Agreement

does not refer to an “Exhibit A.”

      The railroad did sometimes issue written purchase orders for services from

Pieper. (ECF Nos. 128-2; 128-3.) But it is undisputed that, after the parties entered into

the Master Services Agreement in 2013, there was a gap of more than a year between

when Pieper completed work on a February 2015 purchase order and when the railroad

issued a subsequent written purchase order to Pieper. (ECF No. 137, ¶¶ 10-11.) Thus,

Pieper contends that the Master Service Agreement terminated and was not in effect

when Pieper performed work on October 16, 2016, February 15, 2017, and February 9,

2018—the dates the railroad alleges Pieper was negligent (ECF No. 24, ¶¶ 17, 18, 19).

      Although there was a long gap between written purchase orders, Pieper did not

stop performing electrical work for the railroad during this period. Rather than relying

on purchase orders, the railroad would generally call Pieper, request services, and

Pieper would send the railroad an invoice when the service was completed. According

to the railroad, an oral request for services can constitute a purchase order, at least

under Kansas law, which applies pursuant to a choice of law provision (ECF No. 142-4,

¶ 5) in the Master Services Agreement.




                                            3
   2. Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it “might affect the

outcome of the suit” and a dispute is “genuine” only if a reasonable factfinder could

return a verdict for the non-movant. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248

(1986). In resolving a motion for summary judgment, the court is to “construe all

evidence and draw all reasonable inferences from the evidence in” favor of the non-

movant. E.Y. v. United States, 758 F.3d 861, 863 (7th Cir. 2014) (citing Gil v. Reed, 535 F.3d

551, 556 (7th Cir. 2008); Del Raso v. United States, 244 F.3d 567, 570 (7th Cir. 2001)). “The

controlling question is whether a reasonable trier of fact could find in favor of the non-

moving party on the evidence submitted in support of and [in] opposition to the motion

for summary judgment.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016).

   3. Analysis

       The Master Services Agreement’s termination provision states in relevant part:

“This Master Services Agreement will automatically terminate without notice one year

after the termination of the last Purchase Order.” (ECF No. 137-1 at 47, § 6.1.) Pieper

asserts that under this provision, if it completes work on a purchase order and more

than one year passes without the railroad issuing a new purchase order, the Master

Service Agreement terminates. The railroad does not dispute this reading of the



                                              4
termination provision. Rather, it argues that its oral requests for services constituted

purchase orders, that Pieper is estopped from arguing that the Master Services

Agreement terminated, that there existed an implied-in-fact contract with the same

terms as the Master Services Agreement, or the defense and indemnity provisions

survive the termination of the Master Services Agreement.

       A “purchase order” is commonly defined as “[a] document authorizing a seller

to deliver goods with payment to be made later.” Black’s Law Dictionary (11th ed. 2019).

To argue that a purchase order may be oral, the railroad relies on a passing statement in

a nearly 40-year-old case from the Tenth Circuit Court of Appeals (applying Kansas

law), where it said, “Brown apparently entered the purchase orders personally or by

telephone.” Transamerica Oil Corp. v. Lynes, Inc., 723 F.2d 758, 763 (10th Cir. 1983). This is

the only instance where the term “purchase order” was used in the decision, and

whether the telephone order was a “purchase order” was not an issue in the case.

       This dictum is insufficient to upset the well-established black letter definition of a

“purchase order” as being a document. Moreover, the notion of an oral purchase order

would be inconsistent with the requirement under the Master Service Agreement that a

purchase order “will be effective only when signed and delivered by authorized

representatives of Company and Contractor and will become effective as of the later of

the parties’ signature dates on the Purchase Order.” (ECF No. 137-1 at 46, § 2.1.) Thus,

the railroad has failed to demonstrate that under the Master Services Agreement or



                                              5
Kansas law the term “purchase order” includes an oral request for the performance of

services.

       There is no dispute that the railroad did not issue a purchase order to Pieper

during the period between May 2015 (the date work was completed on a purchase order

issued on February 25, 2015) and September 2017. Therefore, the Master Services

Agreement terminated according to its own terms no later than May 16, 2016 and was

not in effect at the time Pieper performed the work that the railroad alleges in its

complaint was negligent.

       Notwithstanding the termination of the Master Services Agreement no later than

May 16, 2016, the railroad nonetheless argues that Pieper is bound by the agreement’s

indemnity provisions. In the railroad’s view, if the agreement had terminated, then

pursuant to section 6.3 of the agreement, which states that a contractor shall “cease the

terminated Services upon the effective date of the termination” (ECF No. 137-1 at 47,

§ 6.3), Pieper was barred from doing any further work for the railroad. Because Pieper

continued to do work for the railroad, either the agreement remained in effect or Pieper

should be estopped from arguing that the agreement terminated.

       At most, section 6.3 required Pieper to cease work on any incomplete purchase

order upon the termination of the agreement. It did not preclude Pieper from accepting

subsequent work outside the Master Service Agreement. The railroad has not presented




                                           6
any authority establishing that Pieper may be regarded as having renewed the Master

Service Agreement simply by accepting additional work.

       Nor is the fact that Pieper continued to do work for the railroad inconsistent with

the termination of the Master Services Agreement. Its subsequent work was simply

outside the agreement. Such an arrangement is hardly unusual. Customers routinely

contact a contractor, orally request services, and then receive a bill when those services

are completed. The request for and provision of services may be sufficient to create an

independent contract, but such an independent agreement does not incorporate all the

provisions of the terminated Master Service Agreement.

       The railroad also argues that, by continuing to perform services for it, Pieper

induced the railroad into believing that the Master Services Agreement remained in

effect. Therefore, Pieper is estopped from arguing that the agreement terminated. (ECF

No. 138 at 10.) In support, the railroad points to Steckline Communs., Inc. v. Journal Broad.

Grp. of Kan., Inc., 305 Kan. 761, 388 P.3d 84 (2017). But Steckline is distinguishable, and as

discussed above, the premise of the railroad’s argument—that Pieper accepting new

work from the railroad was inconsistent with the termination of the Master Services

Agreement—is wrong.

       When a party asserts equitable estoppel, this party bears the burden to
       establish “that another party, by acts, representations, admissions, or
       silence when that other party had a duty to speak, induced the party
       asserting estoppel to believe certain facts existed. The party asserting
       estoppel must also show that the party reasonably relied and acted upon



                                              7
       such belief and would now be prejudiced if the other party were
       permitted to deny the existence of such facts.”

Steckline, 305 Kan. at 770, 388 P.3d at 91-92 (quoting Owen Lumber Co. v. Chartrand, 283

Kan. 911, 927, 157 P.3d 1109 (2007)). “The policy underlying equitable estoppel is that ‘it

would be unconscionable to allow a person to maintain a position inconsistent with one

in which he or she accepted a benefit.’” Id., 388 P.3d at 92 (quoting 28 Am. Jur. 2d,

Estoppel and Waiver § 60).

       Steckline dealt with the question of whether an assignee of a contract could

pursue a breach of contract claim against the defendant when the defendant had not, as

the contract required, provided written consent to the assignment. The court held that

factual disputes precluded judgment in the defendant’s favor. Specifically, the plaintiff

had adequately alleged that, by remaining silent, the defendant led the plaintiff to

believe it had consented to the assignment, and thus should be estopped from objecting

years later. Steckline, 305 Kan. at 771, 388 P.3d at 92.

       Significant in Steckline was the fact that the assignee plaintiff explicitly alleged

that the estopped defendant knew of the assignment yet remained silent. Here, to the

contrary, the railroad emphasizes in its response that it was not until this litigation that

Pieper recognized that the Master Service Agreement had terminated. (ECF No. 138 at

11.) Pieper cannot be said to have had an obligation to speak when it was ignorant.

       The railroad’s estoppel argument also fails because, as discussed above, Pieper

was not required to stop performing new work for the railroad after the termination of


                                                8
the Master Services Agreement. That Pieper would continue to perform new work on a

time and materials basis is not inconsistent with the termination of the agreement.

       The railroad also argues that summary judgment is inappropriate because Pieper

is obligated to indemnify it for any negligence that occurred during the period when the

Master Services Agreement was in effect. (ECF No. 138 at 13.) However, the railroad’s

third-party complaint does not allege that Pieper was negligent with respect to any

work it performed prior to the termination of the agreement. The complaint refers to

services Pieper performed only on October 16, 2016 (ECF No. 24, ¶ 17), February 15,

2017 (ECF No. 24, ¶ 18), and February 9, 2018 (ECF No. 24, ¶ 19), all of which were well

after the agreement terminated.

       Pieper also moved for summary judgment on the railroad’s equitable indemnity

claim (ECF No. 24, ¶¶ 48-52). (ECF No. 126.) The parties discuss this aspect of Pieper’s

motion only in footnotes, which is never a good way to present arguments, see Long v.

Teachers' Ret. Sys. of Ill., 585 F.3d 344, 349 (7th Cir. 2009); United States ex rel. Kroening v.

Forest Pharm., Inc., 155 F. Supp. 3d 882, 897 (E.D. Wis. 2016)).

       The railroad argues that summary judgment on this claim is not appropriate

because it is not based on the Master Services Agreement. (ECF No. 138 at 8 fn. 1.)

Pieper replies that it “is not moving for summary judgment on Count III of WSOR’s

Third-Party Complaint to the extent the Count seeks equitable indemnity based on

common law negligence.” (ECF No. 142 at 9 fn. 3.) Based on this statement (and the fact



                                               9
that Pieper did not develop any argument with respect to the equitable indemnification

claim in its initial brief), the court regards Pieper as having abandoned its request for

summary judgment with respect to the railroad’s equitable indemnification claim.

Therefore, this aspect of Pieper’s motion will be denied.

   4. Conclusion

      Pieper is entitled to summary judgment in its favor as to the railroad’s

contractual indemnity (ECF No. 24, ¶¶ 42-47) and breach of contract claims (ECF No.

24, ¶¶ 53-59). The undisputed facts demonstrate that the Master Service Agreement,

which forms the basis for these claims, terminated long before Pieper performed the

work that the railroad, in its complaint, alleges was done negligently. The work that

Pieper performed following the termination of the agreement did not incorporate the

terms of the agreement, and Pieper is not estopped from now arguing that the

agreement terminated.

      IT IS THEREFORE ORDERED that Pieper Electric Inc.’s motion for partial

summary judgment on Wisconsin & Southern Railroad LLC’s third-party complaint

(ECF No. 126) is granted in part. It is granted with respect to the railroad’s contractual

indemnity (ECF No. 24, ¶¶ 42-47) and breach of contract claims (ECF No. 24, ¶¶ 53-59).




                                            10
The motion is denied with respect to the railroad’s equitable indemnity claim (ECF No.

24, ¶¶ 48-52).

       Dated at Milwaukee, Wisconsin this 6th day of May, 2021.



                                              _________________________
                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                         11
